EXHIBIT 10.11
 
PARLUX FRAGRANCES, INC.
SEVERANCE POLICY
December 21, 2011


ELIGIBILITY


Parlux Fragrances, Inc. (the “Company”) will provide severance benefits to
eligible employees under this severance policy (the “Plan”).  An employee will
be eligible at his or her Separation Date for the benefits described below
provided that the following criteria are satisfied:


 
1.
He or she is a non-exempt or exempt employee or management of the Company
(including holding the title of Director or Vice President) as of a Change in
Control of the Company.

 
 
2.
He or she is an employee on the last day of service, as designated by the
Company (“Separation Date”) and such Separation Date qualifies as a “Separation
from Service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the guidance issued thereunder (collectively, “Section
409A”).

 
 
3.
His or her active employment is involuntarily terminated by the Company for
reasons other than Cause on or before the 1-year anniversary of a Change in
Control (“Covered Termination”).  An employee who leaves the employ of the
Company for any reason (including, without limitation, retirement, death or
disability) other than Good Reason before the Separation Date is considered to
have voluntarily terminated and is not eligible to receive any benefit under
this Plan.

 
 
4.
For purposes of this Plan: “Cause” means any act of fraud or intentional
misrepresentation, embezzlement, misappropriation, or conversion of assets or
opportunities of the Company or any its subsidiaries, or willful misconduct or
gross negligence.  “Good Reason” means (i) a material reduction of the
employee’s overall cash compensation without such employee’s consent (excluding
incentive compensation), (ii) a material reduction in the employee’s title,
position or scope of responsibility, or (iii) a relocation of more than 50 miles
from employee’s work location as of the date of the Change in Control without
such employee’s consent; provided that Good Reason shall only be established
after the employee provides the Company with a specific written notice of the
fact of what the employee alleges constitutes Good Reason and a 30-day
opportunity for the Company to cure.  “Change in Control” means a sale of a
majority of the outstanding shares of stock of the Company or a sale of all or
substantially all of the assets of the Company to one or more third parties in a
single or series of related transactions over 12 months.  “Base pay” is regular
weekly base salary or hourly rate times employee’s regularly scheduled hours per
week, in effect as the date of a Change in Control and excludes shift
differential, overtime, incentive pay, bonus or commissions, in effect at the
time of termination of employment.

 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
An employee is not eligible at his or her Separation Date for the benefits
described below if:
 
 
1.
He or she is covered by any agreement, contract, plan or other arrangement with
the Company that provides for payments in the nature of severance or separation
pay upon termination of employment, other than the acceleration of any equity
awards outstanding.

 
 
2.
He or she is classified as a contract, temporary or seasonal employee.

 
 
3.
He or she terminates his or her employment (including, without limitation, for
retirement, death, or disability) without Good Reason prior to his or her
Separation Date.

 
 
4.
He or she refuses to execute, in a form that is reasonably satisfactory to the
Company, such documents as the Company may require, including an effective
general release of all claims against the Company (the “Release of Claims”).

 
SEVERANCE BENEFIT
 
An eligible employee will receive a cash severance benefit, payable as salary
continuation, equal to one week of base pay for each full year of continuous
service with the Company prior to the employee’s Separation Date (which
continuous service shall include jury duty, active military service and
Company-approved leaves of absence or periods during which the employee was on
short-term disability leave) (the “Severance Benefit”).  Partial years of
service will be prorated with each full month of service counted as one-twelfth
of a year.
 
The number of weeks on which an eligible employee’s Severance Benefit is based
are referred to as his or her “Severance Period.”  The Severance Benefit shall
be paid to an eligible employee; provided that the employee has incurred a
Separation from Service.
 
Severance Benefits shall be paid in consecutive installments by check in
accordance with the Company’s regular payroll practices, commencing within 60
days after the Separation Date; provided that the employee has executed and
submitted a Release of Claims and the 7-day statutory period during which the
Employee can revoke the Release of Claims has expired before such 60-day period
and provided further that if such 60-day period begins in one calendar year and
ends in another calendar year, payment shall always be made or commence in the
second calendar year and provided further that if the employee is a “specified
employee” within the meaning of Section 409A, no payment shall be made hereunder
prior to the first business day that is 6 months and 1 day after the Separation
Date (provided that the “specified employee” 6-month and 1 day delay under this
provision shall be effective only to the extent that payment would constitute
“nonqualified deferred compensation” under Section 409A) with the delayed
payments made in a lump sum on the first business day that is 6 months and 1 day
after the Separation Date and the payments then continuing through the end of
the Severance Period.  Notwithstanding any other provision of this Plan, payment
must be made no later than the last day of the second taxable year that follows
the employee’s Separation Date.
 
The cash severance benefit component will continue even if the employee obtains
a job outside of the Company during his or her Severance Period.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
PTO PAYOUT
 
Eligible employees shall be entitled to a lump sum payment of all accrued paid
time off (“PTO”) as of his or her Separation Date.
 
GROUP HEALTH BENEFITS
 
Employees who are participants in a Company-sponsored health benefits plan at
the time of notice of termination may continue such participation on the
following basis:
 
 
●
If he or she properly and timely elects to continue to participate in a
Company-sponsored group health benefits plan, in accordance with the
requirements of Part 6 of Subtitle B of Title I of the Employee Retirement
Income Security Act of 1974, as amended, and Section 4980B of the Internal
Revenue Code of 1986, as amended (collectively, “COBRA”); and pays 25% of the
premiums, the Company shall pay the remaining 75% of the premiums for the
Severance Period; provided, however, that in the event such group health
benefits would result in adverse tax consequences to an employee or trigger the
imposition of a penalty on the Company under applicable law, as determined in
good faith by the Company, then the employee shall pay the full cost of the
amount for such coverage on an after-tax basis and, if permitted under
applicable law, as determined by the Company, the Company shall reimburse the
employee for 75% of employee payments on an after-tax monthly basis.

 
 
●
After the expiration of the Severance Period, the employees may elect to
continue to participate in the Company-sponsored group health benefits plan, by
paying the full cost of the group plan premium (both employee- and employer-paid
portion) plus a 2% administration fee for a period not to exceed the maximum
COBRA continuation period measured from the employee’s Separation Date.

 
AMENDMENT AND TERMINATION
 
This Plan may be amended or terminated by the Company at any time, provided that
for one (1) year after a Change in Control, this severance policy shall not be
terminated and shall not be amended to reduce any benefits or make any condition
more restrictive as it applies to any eligible employee.
 
FUNDING
 
The Plan shall be entirely unfunded and no provision shall at any time be made
with respect to segregating assets of the Company for payment of any severance
benefit.  No eligible employee or other person shall have any interest in any
particular assets of the Company by reason of the right to receive severance
benefits and any such eligible employee or any other person shall have only the
rights of a general unsecured creditor of the Company with respect to any rights
under the Plan.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
GOVERNING LAW
 
To the extent not preempted by federal law, the terms of this severance policy
shall be governed by and construed and enforced in accordance with the laws of
the State of Florida including all matters of construction, validity and
performance, but without giving effect to provisions regarding conflict of laws.


INTEGRATION WITH OTHER PAY OR BENEFITS
 
Subject to Section 409A, the pay and benefits provided for in the Plan are the
maximum benefits that the Company will pay, subject to the following
provisions.  To the extent that any federal, state or local law requires the
Company to make a payment (e.g. payment in lieu of notice) of any kind to an
employee because of that employee’s involuntary termination due to a layoff,
reduction in force, plant or facility closing, sale of business, or similar
event, the Company shall have the right, subject to Section 409A, to reduce the
benefits otherwise provided under this Plan by an amount equivalent to any money
the employee receives pursuant to, or in satisfaction of, the aforementioned
laws.
 
Subject to Section 409A, if any federal, state or local law, including without
limitation, worker’s compensation laws (and excluding applicable state or
federal laws regarding jury duty or active military service) or any company
policy, benefit or practice, including, without limitation, disability benefits
or vacation pay (excluding vacation accrued but unused prior to a Covered
Termination) either provides or requires the Company to provide an employee with
income in place of the employee’s salary or vacation pay accruing after the
employee’s Separation Date, then the number of weeks of the Severance Benefits
to which that employee would have been entitled under the Plan shall be reduced
by the number of weeks of such replacement pay or such post-Separation Date
vacation pay received by that employee.


ADMINISTRATION
 
This Plan shall be interpreted and administered by the Company’s compensation
committee (“Compensation Committee”), which shall have the complete authority,
in its sole discretion, subject to the express provisions of this agreement, to
interpret this agreement, adopt any rules and regulations for carrying out this
agreement as may be appropriate and decide any and all matters and make any and
all determinations arising under or otherwise necessary or advisable for the
administration of this agreement.  All interpretations and decisions by the
Compensation Committee shall be final, conclusive and binding on the employee
and the Company.  Notwithstanding the foregoing, the Compensation Committee
shall have the right to delegate to any individual member of the Compensation
Committee or to any executive of the Company any of the Compensation Committee’s
authority under this agreement.  The Compensation Committee or the member of the
Compensation Committee or the executive of the Company delegated any authority
under this agreement shall be referred to in this agreement as the “Plan
Administrator.”  The address and telephone number of the Plan Administrator is:
 
Parlux Fragrances, Inc.
Compensation Committee
5900 N. Andrews Avenue
Suite 500
Fort Lauderdale, FL 33309
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
CLAIMS AND APPEALS PROCEDURE
 
The following claim review and claim appeal procedures apply to all claims of
any nature related to this agreement.  For purposes of this agreement, the
“Claims Administrator” is the Company’s highest-ranking human resources officer,
except when, in his or her discretion, the Claims Administrator delegates his or
her responsibilities to a committee comprised of three individuals named by him
or her, who shall act as Claims Administrator.


1.
Initial Claim

 
To the extent that an employee believes that he or she is entitled to a benefit
under the Plan that the employee has not received, the employee may file a claim
for benefits under this Plan, as provided in this Claims and Appeals Procedure
section of this Plan.
 
A.           Procedure for Filing a Claim.
 
An employee must submit a claim in writing on the appropriate claim form (or in
such other manner acceptable to the Claims Administrator), along with any
supporting comments, documents, records and other information, to the Claims
Administrator.
 
If an employee fails to properly file a claim for a benefit under this Plan, the
employee shall be considered not to have exhausted all administrative remedies
under this Plan, and shall not be able to bring any legal action for the
benefit.  Claims and appeals of denied claims may be pursued by the employee, or
if approved by the Claims Administrator, by the employee’s authorized
representative.
 
B.           Initial Claim Review.
 
The Claims Administrator shall conduct the initial claim review.  The Claims
Administrator shall consider the applicable terms and provisions of this Plan,
and any information and evidence presented by the employee and any other
relevant information.
 
 
C.
Initial Benefit Determination

 
(a)           Timing of Notification on Initial Claim
 
The Claims Administrator shall notify the employee about the employee’s claim
within a reasonable period of time, but, in any event, within 90 days after the
Claims Administrator receives the employee’s claim, unless the Claims
Administrator determines that special circumstances require an extension of time
for processing the claim.  If the Claims Administrator determines that an
extension is needed, the employee shall be notified before the end of the
initial 90-day period.  The notification shall say what special circumstances
require an extension of time.  The employee will be informed of the date by
which the Claims Administrator expects to render the determination, which in any
event, shall be within 90 days from the end of the initial 90-day period.
 
If such an extension is necessary because the employee did not submit the
information necessary to decide the claim, the time period in which the Claims
Administrator is required to make a decision shall be frozen from the date on
which the notification is sent to the employee until the employee responds to
the request for additional information.  If the employee fails to provide the
necessary information in a reasonable period of time, the Claims Administrator
may, in its discretion, decide the employee’s claim based on the information
already provided by the employee.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b)           Manner and Content of Notification of Denied Claim.
 
In the event the Claims Administrator denies the employee’s claim for benefits,
the Claims Administrator shall provide the employee with written or electronic
notice of any denial.  The notification shall include:
 
 
(i)
The specific reason or reasons for the denial;

 
 
(ii)
Reference to the specific provision(s) of this Plan on which the determination
is based.

 
 
(iii)
A description of any additional material or information necessary for the
employee to revise the claim and an explanation of why such material or
information is necessary; and

 
 
(iv)
A description of this agreement’s review procedures and the time limits
applicable to such procedures.

 
 
D.
Claims Processing.

 
In the event the Claims Administrator approves the employee’s claim for
benefits, the Claims Administrator shall provide the Release of Claims that the
employee must sign pursuant to this Plan, and shall coordinate with the
applicable Company payroll, benefits, and counsel as necessary to implement the
severance benefit terms of this agreement.
 
2.
Review of Initial Claim Denial

 
A.           Procedure for Filing an Appeal of a Denial.
 
Any appeal of a denial of the employee’s claim must be delivered to the Plan
Administrator within 60 days after the employee receives notice of denial from
the Claims Administrator.  Failure to appeal within the 60-day period shall be
considered a failure to exhaust all administrative remedies under this agreement
and shall make the employee unable to bring a legal action to recover a benefit
under this agreement.  The employee appeal must be in writing, using the
appropriate form provided by the Plan Administrator (or in such other manner
acceptable to the Plan Administrator).  The request for an appeal must be filed
with the Plan Administrator in person or by certified mail (in either case,
evidenced by written receipt or by first-class postage-paid mail and return
receipt requested) to the Plan Administrator.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
B.           Review Procedures for Denials.
 
The Plan Administrator shall provide a review that takes into account all
comments, documents, records and other information submitted by the employee
without regard to whether such information was submitted or considered in the
initial benefit determination.  The employee shall have the opportunity to
submit written comments, documents, records and other information relating to
the claim and shall be provided, upon request and free of charge, reasonable
access to and copies of all relevant documents.
 
C.           Timing of Notification of Benefit Determination on Review.
 
The Plan Administrator shall notify the employee of the Plan Administrator’s
decision within a reasonable period of time, but in any event within 60 days
after the Plan Administrator receives the employee’s request for review, unless
the Plan Administrator determines that special circumstances require more time
for processing the review of the adverse benefit determination.
 
If the Plan Administrator determines that an extension is required, the Plan
Administrator shall inform the employee in writing before the end of the initial
60-day period.  The Plan Administrator shall inform the employee the special
circumstances that require an extension of time, and the date by which the Plan
Administrator expects to render the determination on review, which in any event
shall be within 60 days from the end of the initial 60-day period.
 
If such an extension is necessary because the employee did not submit the
information necessary to decide the claim, the time period in which the Plan
Administrator is required to make a decision shall be frozen from the date on
which the notification is sent to the employee until the employee responds to
the request for additional information.  If the employee fails to provide the
necessary information in a reasonable period of time, the Plan Administrator
may, in its discretion, decide the employee’s claim based on the information
already provided.
 
D.           Manner and Content of Notification of Benefit Determination on
Review.
 
The Plan Administrator shall provide a notice of this Plan’s benefit
determination on review.  If the employee’s appeal is denied, the notification
shall include:
 
(a)           The specific reason or reasons for the denial;
 
(b)           Reference to the specific provision(s) of this Plan on which the
determination is based;
 
(c)           A statement that the employee is entitled to receive, upon request
and free of charge, reasonable access to and copies of all relevant documents;
and
 
(d)           A statement that the employee is entitled to bring an action under
Section 502(a) of the Employee Retirement Income Security Act of 1974.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
The employee must pursue all claims and appeals procedures described in the Plan
document before the employee seeks any other legal recourse with respect to Plan
benefits.  In addition, any lawsuit must be filed within six months from the
date of the employee’s denied appeal, or two years from the employee’s
termination date, whichever occurs first.
 
If the employee’s appeal is approved, the Plan Administrator shall forward the
approval of claim to the Claims Administrator for processing in accordance with
1.D. above.
 
3.
Legal Action

 
The employee cannot bring any action to recover any benefit under this Plan if
the employee does not file a valid claim for a benefit and seek timely review of
a denial of that claim.
 
ERISA
 
This Plan establishes an employee welfare benefit plan within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended.
 
PLAN IDENTIFYING INFORMATION
 
The Plan is a welfare benefit plan that provides severance benefits.  The Plan
year is the calendar year.  The ERISA plan number is ______.
 
SERVICE OF PROCESS, LIMITATION PERIOD
 
Legal service of process can be made upon the Secretary of the Corporation by
directing service to that officer c/o Parlux Fragrances, Inc., 5900 N. Andrews
Avenue, Suite 500, Fort Lauderdale, FL 33309.  The employee must pursue all
claims procedures described in this document before the employee seeks any other
legal recourse with respect to Plan benefits.  In addition, any lawsuit must be
filed within 6 months from the date of the employee’s denied appeal, or two
years from the employee’s Separation Date, whichever occurs first.
 
NO CONTRACT OF EMPLOYMENT
 
Nothing in this Plan creates a vested right to benefits in any employee or any
right to be retained in the employ of the Company.
 
STATEMENT OF ERISA RIGHTS
 
As a participant in this Plan, the employee is entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).  ERISA provides that all Plan participants shall be entitled
to: (1) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, Plan documents, and a copy of the latest annual report
(Form 5500 series) filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration, and (2) obtain copies of the combined Plan document and summary
plan description, and the latest annual report (Form 5500) series upon written
request to the Plan Administrator.  There may be a reasonable charge for such
copies.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
This Plan also constitutes the official “Plan” document governing benefits;
therefore, there are no other Plan documents that govern the employee’s
benefits.
 
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operations of employee benefit
plans.  The people who operate the Plan, called “fiduciaries” of the Plan, have
a duty to do so prudently and in the interest of employees and other Plan
participants.  No one, including the employer or any person, may fire a Plan
participant or otherwise discriminate against a Plan participant in any way to
prevent a Plan participant from obtaining a Plan benefit or exercising his or
her rights under ERISA.  If an employee’s claim for a Plan benefit is denied or
ignored, in whole or in part, the employee has a right to know why this was
done, to obtain copies of documents relating to the decision without charge and
to appeal any denial, all within certain time schedules.
 
Under ERISA, there are steps the employee can take to enforce the above
rights.  For instance, if the employee requests a copy of the Plan document or
the latest annual report from the Plan and does not receive them within 30 days,
the employee may file suit in a federal court.  In such a case, the court may
require the Plan administrator to provide the materials and pay the employee up
to $110 a day until the employee receives the materials, unless the materials
were not sent because of reasons beyond the control of the administrator.  If
the employee has a claim for benefits which is denied after final review, or is
ignored in whole or in part, the employee may file suit in a state or federal
court.  If it should happen that Plan fiduciaries misuse the Plan’s money, or if
the employee is discriminated against for asserting his or her rights the
employee may seek assistance from the U.S. Department of Labor or he or she may
file suit in a federal court.  The court will decide who should pay court costs
and legal fees.  If the employee is successful, the court may order the person
the employee has sued to pay these costs and fees.  If the employee loses, the
court may order the employee to pay these costs and fees, for example, if it
finds the employee’s claim is frivolous.
 
If the employee has any questions about the Plan, the employee should contact
the Plan administrator.  If the employee has questions about this statement, or
about the employee’s rights under ERISA, or if the employee needs assistance in
obtaining documents from the Plan administrator, the employee should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in the employee’s telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C.
20210.  The employee may also obtain certain publications about the employee’s
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.
 
 
- 9 -